We concur in the decision of this case as pronounced in Justice BLAIR'S able and well-considered opinion. The evidence shows clearly that the well in question is essential to give appellant a fair opportunity to obtain his share of the oil; thus presenting a clear case of right to an exception to rule 37 in order to protect appellant's vested right to such fair opportunity. This is wholly independent of the commission order of August 26, 1935, our views concerning which, as related to rule 37, are expressed in the cited Marathon Oil Company Case.